Citation Nr: 0218377	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to 
herbicides.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 2 years, 
including the period from May 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Regional Office (RO) that denied the veteran's claim 
for service connection for peripheral neuropathy secondary 
to exposure to herbicides.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  Peripheral neuropathy disease was not present during 
service or for many years thereafter, and has not been 
shown to be etiologically related either to service or 
Agent Orange exposure.


CONCLUSION OF LAW

Peripheral neuropathy, to include as being due to Agent 
Orange exposure, was not incurred in or aggravated by 
service; nor may an organic disease of the nervous system 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  In addition, the statement of 
the case issued in August 2002, the veteran was apprised 
of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA 
would undertake.  There is no indication that this 
correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran 
of the information and evidence necessary to substantiate 
his claim, as well as the actions expected of him and 
those the VA would provide, have been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Where a veteran served 90 days or more during a period of 
war and an organic disease of he nervous system becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease which 
is diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Prior to December 27, 2001, for claims involving exposure 
to an herbicide, such as Agent Orange, the law provided 
that veterans who served on active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide 
agent during such service, unless there is affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1991); 38 C.F.R. § 3.307(1) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of [a 
claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because 
there was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination 
that the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  Hence, if a veteran does 
not have a condition listed in VA laws and regulations 
that is presumed to be related to herbicide exposure, 
there is no presumption that the veteran was in fact 
exposed to herbicides in service.

The following diseases are deemed associated with 
herbicide exposure, under VA law:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), including Note 2 (2001).  66 Fed. 
Reg. 23, 166-23,169 (May 8, 2001).  The foregoing diseases 
shall be service connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The recent amendments in 38 U.S.C.A. § 1116 essentially 
restore the practice of the VA prior to McCartt.  

The current law is as follows:

Presumptions of service connection for diseases associated 
with exposure to certain herbicide agents; presumption of 
exposure for veterans who served in the Republic of 
Vietnam 

(a) (1) For the purposes of section 1110 of this title, 
and subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that 
paragraph in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the 
period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and while so serving was exposed to that herbicide 
agent, shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of 
such service.
	(2) The diseases referred to in paragraph (1)(A) of 
this subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to 
a degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975.
		(D) Hodgkin's disease becoming manifest to a 
degree of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to 
a degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a 
degree of disability of 10 percent or more 
		(G) Multiple myeloma becoming manifest to a 
degree of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). 

	(3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975. 

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this 
section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) 
reports received by the Secretary from the National 
Academy of Sciences under section 3 of the Agent Orange 
Act of 1991, and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary. In evaluating any study for the purpose of 
making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand 
peer review.
	(3) An association between the occurrence of a 
disease in humans and exposure to an herbicide agent shall 
be considered to be positive for the purposes of this 
section if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy 
of Sciences under section 3 of the Agent Orange Act of 
1991, the Secretary shall determine whether a presumption 
of service connection is warranted for each disease 
covered by the report. If the Secretary determines that 
such a presumption is warranted, the Secretary, not later 
than 60 days after making the determination, shall issue 
proposed regulations setting forth the Secretary's 
determination.
		(B) If the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a 
notice of that determination. The notice shall include an 
explanation of the scientific basis for that 
determination. If the disease already is included in 
regulations providing for a presumption of service 
connection, the Secretary, not later than 60 days after 
publication of the notice of a determination that the 
presumption is not warranted, shall issue proposed 
regulations removing the presumption for the disease.
	(2) Not later than 90 days after the date on which 
the Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. 
Such regulations shall be effective on the date of 
issuance.

(d) Whenever a disease is removed from regulations 
prescribed under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal 
shall continue to be entitled to receive compensation on 
that basis; and
	(2) a survivor of a veteran who was awarded 
dependency and indemnity compensation for the death of a 
veteran resulting from such disease on the basis of such 
presumption shall continue to be entitled to receive 
dependency and indemnity compensation on such basis.

(e) Subsections (b) through (d) shall cease to be 
effective on September 30, 2015 

(f) For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing 
dioxin or 2,4-dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The evidence supporting the veteran's claim for service 
connection for peripheral neuropathy consists of medical 
evidence reflecting that the veteran has the disability 
and his statements alleging that it is linked to his 
exposure to herbicides during service.  In this regard, 
the Board observes that the veteran was afforded a nerve 
conduction study by a private physician in August 1999.  
The findings were compatible with a sensory motor 
peripheral neuropathy.  Additional records from another 
private physician confirm that the veteran has peripheral 
neuropathy that is idiopathic in origin.

The evidence against the veteran's claim includes the 
service medical records which are negative for complaints 
or findings pertaining to peripheral neuropathy.  On the 
separation examination in December 1971, a neurological 
evaluation was normal.  As noted above, the initial 
clinical evidence of peripheral neuropathy was in August 
1999, more than 27 years following the veteran's discharge 
from service.  In addition, the Board points out that when 
he was seen by a private physician in November 1999, the 
veteran related a history of weakness in his feet and some 
numbness for two years or longer.  He also noted that his 
toes had been getting numb for at least several years.  

Pursuant to Section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, No. 105 Stat. 11, the Secretary of the VA 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and various diseases suspected 
to be associated with such exposure.  The NAS was to 
determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of 
the scientific evidence and the appropriateness of the 
methods used to detect the association; the increased risk 
of disease among individuals exposed to herbicides during 
service in the Republic of Vietnam during the Vietnam era; 
and whether there is a plausible biological mechanism or 
other evidence of a causal relationship between herbicide 
exposure and the suspect disease.  The NAS was required to 
submit reports of its activities every two years for a 
ten-year period.  In the most recent report, the NAS 
stated that the development of a peripheral neuropathy 
associated with a toxic exposure begins when the exposure 
is occurring or shortly after the cessation of the 
exposure.  Further, it was noted that the peripheral 
nervous system has the ability to repair itself when the 
exposure ceases.  Thus, the NAS concluded that it was not 
biologically plausible that the peripheral neuropathies 
found for the first time were caused by an exposure to 
herbicides that occurred thirty years earlier.  
Accordingly, NAS concluded that there remained inadequate 
or insufficient evidence of an association between 
exposure to herbicides and peripheral neuropathy.  Based 
on the available evidence and the analysis by the NAS, the 
Secretary found that the credible evidence against an 
association between chronic persistent peripheral 
neuropathy and herbicide exposure outweighs the credible 
evidence for such an association, and determined that a 
positive association did not exist.  67 Fed. Reg. 42,600, 
at page 42,605.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized 
by VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam  (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements 
of 38 C.F.R.   § 3.309 does not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof 
of actual direct causation, showing that his exposure to 
Agent Orange during service caused the disability at 
issue.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this case, however, the evidence fails to establish 
that the current peripheral neuropathy is related to 
service.  In this regard, the Board observes that the 
service medical records are silent for complaints or 
findings suggestive of peripheral neuropathy.  In 
addition, it is significant to note that when the veteran 
sought treatment for his complaints in November 1999, he 
advised the physician that his symptoms had been present 
for several years.  While this may not provide an exact 
time frame as to the onset of peripheral neuropathy, it 
provides no support for a finding that the symptoms began 
during service or shortly thereafter.  The veteran has not 
referred to any clinical evidence that would establish 
that peripheral neuropathy had its onset in service or is 
etiologically related to service.  The veteran's 
statements regarding the onset of peripheral neuropathy 
are not competent to establish such a relationship.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy.

In light of the fact that peripheral neuropathy had its 
onset many years after service and that there is no 
clinical evidence to show that it is related to service, 
and the conclusion by the NAS that a presumption of 
service connection is not warranted for chronic persistent 
peripheral neuropathy, the appeal is denied.


ORDER

Service connection for peripheral neuropathy, to include 
as due to exposure to herbicides, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

